             Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 1 of 9




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    In re:                                                 §    Chapter 11
                                                           §
    PERMICO MIDSTREAM PARTNERS                             §    Case No. 20-32437 (MI)
    HOLDINGS, LLC, et al.,                                 §
                                                           §    (Jointly Administered)
              Debtors. 1                                   §

     UNOPPOSED MOTION OF WILLIAM R. GREENDYKE, CHAPTER 11 TRUSTEE,
     FOR ENTRY OF AN ORDER FURTHER EXTENDING PERIOD WITHIN WHICH
          PARTIES MAY REMOVE ACTIONS PURSUANT TO 28 U.S.C. § 1452
      AND RULE 9027 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


             THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
             YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
             CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
             AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
             RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
             FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
             THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
             THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
             TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
             FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
             HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
             HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
             MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
             THE MOTION AT THE HEARING.

             REPRESENTED            PARTIES           SHOULD            ACT       THROUGH              THEIR
             ATTORNEY.



TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             William R. Greendyke, the Court-appointed chapter 11 trustee (the “Trustee”) for Permico

Midstream Partners Holdings, LLC and Permico Midstream Partners (collectively, the “Debtors”),


1
 The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as follows:
Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The location of the
Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston, TX 77074.
        Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 2 of 9




hereby files this Unopposed Motion of William R. Greendyke, Chapter 11 Trustee, for Entry of an

Order Further Extending Period Within Which Parties May Remove Actions Pursuant to 28 U.S.C.

§ 1452 and Rule 9027 of the Federal Rules of Bankruptcy Procedure (the “Motion”). In support

of this Motion, the Trustee respectfully states as follows:

                                         Relief Requested

       1.      By this Motion, the Trustee seeks entry of an order, substantially in the form

attached hereto (the “Proposed Order”), further extending the deadline to remove actions (each,

individually, an “Action” and collectively, the “Actions”) pursuant to 28 U.S.C. § 1452 and

Bankruptcy Rule 9027 for an additional period of 60 days, through and including April 30, 2021

(the “Removal Deadline”).

       2.      The Trustee requests that the order approving the Motion be without prejudice to

the right of the Trustee to seek further extensions of the Removal Deadline.

                                     Jurisdiction and Venue

       3.      The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This motion is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in this Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

       4.      This Court has constitutional authority to enter final orders with respect to the relief

requested herein. The Trustee further confirms his consent to this Court’s entry of final orders or

judgments on this Motion if it is later determined that, in the absence of the consent of the parties,

this Court does not have constitutional authority to enter final orders or judgments.




                                                  2
        Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 3 of 9




       5.      The bases for relief requested herein are section 1452 of the Bankruptcy Code, and

Bankruptcy Rules 9006 and 9027, and Rule 9027-1 of the Bankruptcy Local Rule for the Southern

District of Texas (the “Bankruptcy Local Rules”).

                                           Background

       6.      The Debtors are Houston-based limited liability companies that are engaged in

certain midstream oil and gas operations. On May 4, 2020 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United

States Bankruptcy Court for the Southern District of Texas.

       7.      Prior to the Petition Date, the Debtors were in the process of developing a pipeline

project to build (i) pipelines from Permian Basin and Eagle Ford shale regions to Corpus Christi;

(ii) two fractionator trains; (iii) an NGL salt cavern storage facility; and (iv) one or more export

terminals with spurs to the gas liquids storage and trading hub in Mont Belvieu, Texas (the

“Pipeline Project”).

       8.      On May 18, 2020, the Office of the United States Trustee (the “U.S. Trustee”) filed

a Notice of Appointment of Chapter 11 Trustee and corresponding Application for Order

Approving Appointment of Chapter 11 Trustee, seeking approval of Mr. Greendyke to serve as the

Trustee in these cases [Dkt. Nos. 36 & 37].

       9.      On May 22, 2020, the Court entered its Order Approving Appointment of Chapter

11 Trustee in the Jointly Administrated Permico Midstream Partners Holdings, LLC Cases (the

“Trustee Order”), approving appointment of Mr. Greendyke as Trustee [Dkt. No. 44].

       10.     On July 29, 2020, the Trustee filed an Unopposed Emergency Motion of William R.

Greendyke, Chapter 11 Trustee, to Extend Time to Remove Proceedings (the “First Removal

Extension Motion”) [Dkt. No. 80]. The Court granted that First Removal Extension Motion on



                                                 3
         Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 4 of 9




July 30, 2020 (the “First Removal Extension Order”) [Dkt. No. 81], extending the time period

within which the Trustee could remove actions up to and including October 2, 2020.

        11.      On October 1, 2020, the Trustee filed an Unopposed Motion of William R.

Greendyke, Chapter 11 Trustee, for Entry of an Order Extending Period Within Which the Trustee

May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the Federal Rules of

Bankruptcy Procedure [Dkt. No. 116 ] (the “Second Removal Extension Motion”), seeking entry

of an order further extending the removal deadline. 2 On November 4, 2020, the Court granted the

Second Removal Extension Motion [Dkt. No. 137], extending the deadline through and including

December 1, 2020.

        12.      On November 30, 2020, the Trustee filed an Unopposed Motion of William R.

Greendyke, Chapter 11 Trustee, for Entry of an Order Extending Period Within Which the Trustee

May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the Federal Rules of

Bankruptcy Procedure [Dkt. No. 141] (the “Third Removal Extension Motion”), seeking entry of

an order further extending the removal deadline. On December 30, 2020, the Court granted the

Third Removal Extension Motion [Dkt. No. 167], extending the deadline through and including

January 15, 2021.

        13.      On January 15, 2021, the Trustee filed an Unopposed Motion of William R.

Greendyke, Chapter 11 Trustee, for Entry of an Order Extending Period Within Which the Trustee

May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the Federal Rules of

Bankruptcy Procedure [Dkt. No. 174] (the “Fourth Removal Extension Motion”), seeking entry



2
  On October 2, 2020, the Trustee filed an Amended Motion of William R. Greendyke, Chapter 11 Trustee, for Entry
of an Order Extending Period Within Which the Trustee May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule
9027 of the Federal Rules of Bankruptcy Procedure at Docket No. 119. In the amended motion, the Trustee
modified the relief requested in the proposed form of order to provide that the Removal Deadline was being
extended for any party and not solely the Trustee, which was consistent with the Court’s prior Order at Docket No.
81.

                                                        4
        Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 5 of 9




of an order further extending the removal deadline. On February 8, 2021, the Court granted the

Fourth Removal Extension Motion, extending the deadline through and including March 1, 2021

(the “Current Removal Deadline”), without prejudice to the Trustee’s right to seek further

extensions of the Current Removal Deadline.

       14.     By this Motion, the Trustee seeks an additional sixty (60) day extension.

                                          Basis for Relief

       15.     Section 1452 of title 28 of the United States Code provides for removal of pending

claims in civil actions related to bankruptcy cases. Specifically, 28 U.S.C. § 1452(a) provides

       (a) A party may remove any claim or cause of action in a civil action other than a
       proceeding before the United States Tax Court or a civil action by a governmental
       unit to enforce such governmental unit’s police or regulatory power, to the district
       court for the district where such civil action is pending, if such district court has
       jurisdiction of such claim or cause of action under section 1334 of this title.

28 U.S.C. § 1452(a).

       16.     Bankruptcy Rule 9027(a)(2) sets forth the time period for filing notice to remove

claims or causes of actions and provides, in pertinent part:

       If the claim or cause of action in a civil action is pending when a case under the
       Code is commenced, a notice of removal may be filed only within the longest of
       (A) 90 days after the order for relief in the case under the Code, (B) 30 days after
       entry of an order terminating a stay, if the claim or cause of action in a civil action
       has been stayed under §362 of the Code, or (C) 30 days after a trustee qualifies in
       a chapter 11 reorganization case but not later than 180 days after the order for relief.

FED. R. BANKR. P. 9027(a).

       17.     Bankruptcy Rule 9006(b)(1) further provides that the Court may extend the

unexpired periods, such as the Trustee’s Removal Deadline, without notice:

       [W]hen an act is required or allowed to be done at or within a specified period by
       these rules or by a notice given thereunder or by order of court, the court for cause
       shown may at any time in its discretion (1) with or without motion or notice order
       the period enlarged if the request therefor is made before the expiration of the period
       originally prescribed or as extended by a previous order or (2) on motion made after


                                                  5
        Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 6 of 9




       the expiration of the specified period permit the act to be done where the failure to
       act was the result of excusable neglect.

FED. R. BANKR. 9006(b)(1).

       18.     Courts in this district and other districts have regularly granted relief similar to that

requested herein. See, e.g., In re Neiman Marcus Group LTD LLC, et al., No. 20-32519 (DRJ)

(Bankr. S.D. Tex. Sept. 25, 2020) (granting an additional 90-day extension); In re Chesapeake

Energy Corporation, et al., No. 20-33233 (DRJ) (Bankr. S.D. Tex. Sept. 25, 2020) (granting an

additional 120-day extension); In re Valaris plc et al., No. 2034114(MI) (Bankr. S.D. Tex. Dec.

20, 2020) (granting an additional 120-day extension); In re Alta Mesa Resources, Inc., No. 19-

35133 (MI) (Bankr. S. D. Tex. May 6, 2020) (granting an additional 60-day extension without

prejudice to the debtors’ ability to seek additional extensions); In re Sanchez Energy Corp., No.

19-34508 (MI) (Bankr. S.D. Tex. March 4, 2020) (granting an additional 120-day extension

without prejudice to the debtor’s ability to seek additional extensions).

       19.     The Trustee submits that extending the Current Removal Deadline is in the best

interests of the Debtors, their estates, and creditors. More specifically, absent the relief requested

herein, the removal period will expire on March 1, 2021.

       20.     As set in the prior extension motions, in the first several months of these Chapter

11 Cases, the Trustee, along with his professional advisors, devoted a significant amount of effort

towards critical and time-sensitive business, operational, and financial matters affecting the

Debtors’ restructuring. Specifically, the Trustee engaged GulfStar Group II, LTD (“GulfStar”) to

assist the Trustee in obtaining commitments from counterparties to purchase committed barrels

per day of NGLs at the Debtors’ planned processing plants. The Trustee successfully obtained

letters of intent (“LOIs”) from certain counterparties under which the Debtors would provide the

counterparties NGL transportation and fractioning services, terminaling services, and


                                                  6
        Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 7 of 9




transportation services pursuant to mutually agreed upon definitive agreements. The Trustee is

continuing to work with these counterparties towards definitive documentation. On September

21, 2020, the Court entered an Order Authorizing, but Not Directing the Trustee to Enter into

Certain Letters of Intent [Dkt. No. 103]. Further, the Trustee obtained much needed post-petition

financing. On December 28, 2020, this Court entered a Final Order Authorizing the Trustee to

Obtain Post-Petition Financing and Granting Related Relief [Dkt. No. 180].

        21.     Since filing the Fourth Removal Extension Motion, the Trustee, among other

things, has been focusing on a restructuring transaction. The Trustee entered into non-disclosure

and confidentiality agreements with various third parties regarding potential financing and/or a

restructuring transaction. Furthermore, the Trustee and the Debtors’ key constituencies have been

working on a restructuring support agreement and made substantial progress towards a consensual

resolution of these Chapter 11 Cases.

        22.     As a result of the foregoing efforts and others, the Trustee has not had sufficient

time to review the actions to determine if any should be removed pursuant to Bankruptcy Rule

9027(a). The extension sought will afford the Trustee an opportunity to make a more fully

informed decision concerning the removal of actions and will ensure that the Trustee’s rights under

28 U.S.C. § 1452 are exercised appropriately. Moreover, granting the requested extension will not

unduly prejudice the rights of the parties to the actions. Indeed, the parties to the only pending

state court action that the Trustee is aware of (i.e., HGC Midstream Inv LLC and Edgen Murray

Corporation) do not oppose the relief sought herein.

        23.     Accordingly, the Trustee submits that extending the Current Removal Deadline for

an additional period of 60 days, through and including April 30, 2021, is necessary, prudent, and

in the best interest of the Debtors’ estates, creditors, and all parties in interest.



                                                    7
          Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 8 of 9




       WHEREFORE, the Trustee requests that the Court enter the Proposed Order, granting the

relief requested herein and such other and further as is just and proper.

 Dated:     March 1, 2021                    Respectfully submitted,
            Houston, Texas
                                             NORTON ROSE FULBRIGHT US LLP

                                             /s/ Jason L. Boland
                                             Jason L. Boland (SBT 24040542)
                                             Bob B. Bruner (SBT 24062637)
                                             Julie Goodrich Harrison (SBT 24092434)
                                             Maria Mokrzycka (SBT 24119994)
                                             1301 McKinney Street, Suite 5100
                                             Houston, Texas 77010
                                             Telephone: (713) 651-5151
                                             Facsimile: (713) 651-5246
                                             Email: jason.boland@nortonrosefulbright.com
                                             Email: bob.bruner@nortonrosefulbright.com
                                             Email: julie.harrison@nortonrosefulbright.com
                                             Email: maria.mokrzycka@nortonrosefulbright.com

                                             Counsel to William R. Greendyke,
                                             Chapter 11 Trustee




                                                 8
        Case 20-32437 Document 209 Filed in TXSB on 03/01/21 Page 9 of 9




                             CERTIFICATE OF CONFERENCE

        I hereby certify that on March 1, 2021, I conferred with Joshua Wolfshohl, counsel for
HGC Midstream Inv LLC, and Graig Alvarez, counsel for Edgen Murray Corporation, regarding
the relief requested herein, and Messrs. Wolfshohl and Alvarez indicated that their respective
clients did not oppose the relief sought herein.

                                                    /s/ Jason L. Boland
                                                    Jason L. Boland

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, a true and correct copy of the foregoing Motion was
served by CM/ECF system for the United States Bankruptcy Court for the Southern District of
Texas.

                                                    /s/ Maria Mokrzycka
                                                    Maria Mokrzycka




                                                9
